The indictment in this case contained two counts, one for storing and the other for having in possession alcoholic liquors. The defendant was found not guilty on the first and guilty on the last named charge. The Court allowed the State to introduce in evidence, over objection, for the purpose, as stated by the trial Judge, of showing "continuity" required to be shown in establishing *Page 104 
the charge of storing, a former indictment against the defendant for violation of the prohibition law, to which he had entered a plea of guilty. The defendant contends that the admission of this testimony, even for the purpose named, was prejudicial error, and Mr. Justice Blease, in his opinion so concludes and decrees a reversal of the judgment.
I think the verdict of the jury should be allowed to stand, even if it be held that the admission of the evidence complained of was error (a matter about which I reserve my opinion), such error, under the facts of the case, was without prejudice to the defendant. In order to prove the defendant's guilt on the charge that he had in his possession contraband liquors at the time named in the indictment, the State offered three witnesses, who testified that they, on August 11, 1928, went to the home of the defendant and made a search of his premises; that upon their arrival there they saw Browning with four bottles of whisky, but that before they reached him he broke the bottles; that they found an additional bottle of whisky (which was introduced in evidence at the trial), in the arm of a rocking chair on his front porch; and that Browning said that he would have broken them all if the officers had given him time to do so. The defendant offered no testimony on his own behalf, and this undisputed evidence for the State went to the jury as positive proof, if believed, of his guilt on this count of the indictment. And there was no effort made by the defense to show that the witnesses were unworthy of belief. It is difficult, therefore, when the verdict found is considered in the light of the undisputed testimony offered to support it, to see just how the record of the defendant's former conviction, introduced for the purpose of proving the charge of storing on which he was found not guilty, could have affected the jury in reaching their verdict of guilty on the charge of having in possession.
I think the judgment of the trial Court should be affirmed. *Page 105